1

2

3

4

5

6                         UNITED STATES DISTRICT COURT
7                      SOUTHERN DISTRICT OF CALIFORNIA
8
     MICKAIL MYLES, an individual,                Case No. 15-cv-1985-BEN (BLM)
9
                   Plaintiff,                     ORDER GRANTING JOINT
10                                                MOTION TO SET
     v.                                           SUPPLEMENTAL BRIEFING
11                                                SCHEDULE RE DEFENDANTS’
     COUNTY OF SAN DIEGO, by and                  MOTION FOR SUMMARY
12   through the SAN DIEGO COUNTY                 JUDGMENT [Doc. No. 113]
     SHERIFF’S DEPARTMENT, a public
13   entity; and DEPUTY J. BANKS,
     an individual,
14
                   Defendants.
15

16           Good cause appearing, IT IS HEREBY ORDERED the Joint Motion to Set
17   a Supplemental Briefing Schedule Regarding Defendants’ Motion for Summary
18   Judgment is GRANTED. The Court shall comply with the following briefing
19   schedule:
20           1.   Plaintiff shall file a Supplemental Brief on or before September 16,
21   2019;
22           2.   Defendants shall file a Supplemental Response Brief on or before
23   October 14, 2019;
24           3.   Plaintiff may file a Supplemental Reply Brief on or before October
25   28, 2019.
26   Dated: July 25, 2019
27                                         JOHN A. HOUSTON
                                           United States District Judge
28

                                            -1-            Myles v. County of San Diego, et al.
                                                            Case No. 15-cv-1985-JAH (BLM)
